Order entered April 5, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00379-CV

                      IN RE PATRICK BOUVIA KIMBLE, Relator

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE